Citation Nr: 9900012	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  97-27 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for a right thumb 
disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1950 to October 
1952.

This matter comes before the Board of Veterans Appeals 
(Board) from a December 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In his substantive appeal and at the hearing on appeal, the 
veteran raised the issues of entitlement to service 
connection for post-traumatic stress disorder, and a low back 
disability.  At the hearing on appeal he also raised a claim 
of clear and unmistakable error in a prior rating decision 
that denied service connection for a back condition.  The 
record does not reflect that these issues have been 
adjudicated by the RO, and there is no jurisdiction 
conferring notice of disagreement as to those issues.  
Accordingly, the Board does not have jurisdiction to consider 
the issues of entitlement to service connection for PTSD and 
a low back disability, nor does the Board have jurisdiction 
to consider the claim of clear and unmistakable error in the 
prior rating decision.  Shockley v. West, 11 Vet. App. 208 
(1998) (the Board does not have jurisdiction over an issue 
unless there is a jurisdiction conferring notice of 
disagreement)  see also Ledford v. West, 136 F.3d 776 (Fed. 
Cir 1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); 
Buckley v. West, No. 96-1764 (U.S. Vet. App. Dec. 3, 1998).



REMAND

The veterans right thumb disability is currently evaluated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5224 (1998), which provides for a 10 percent evaluation where 
there is favorable ankylosis of a thumb and a 20 percent 
evaluation where there is unfavorable ankylosis.  The 
determination of whether ankylosis is favorable or 
unfavorable depends upon whether the veteran can bring his 
thumb to within two inches (5.1 cms.) of the transverse fold 
of the palm.  38 C.F.R. § 4.71a, Notes preceding Diagnostic 
Code 5220 (1998).

The veteran was afforded a VA examination in September 1996, 
however the examiner did not report whether it was possible 
for the veteran to bring his thumb to within two inches of 
the transverse fold of the palm.  VA regulations provide that 
where diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes. 38 
C.F.R. § 4.2 (1998); see 38 C.F.R. § 19.9 (1998).

Where the Board makes a decision based on an examination 
report which does not contain sufficient detail, remand is 
required for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination.  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

Since the last VA examination, the veterans private 
physician has reported that the veterans right thumb 
disability has progressively deteriorated.  The veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board also notes that subsequent to the issuance of the 
statement of the case in July 1997, the veteran offered 
testimony at a hearing on appeal.  He also submitted medical 
records and lay statements.  These relate mainly to 
conditions not currently at issue, but contain information 
pertinent to his claim for an increased evaluation for his 
right thumb disability.

There is no indication that the hearing officer issued a 
decision or that the RO has considered the veterans hearing 
testimony and the other evidence received since the issuance 
of the statement of the case.  Under the provisions of 38 
C.F.R. § 19.37 (1998), evidence received at the RO after 
initiation of an appeal and prior to transfer to the Board, 
will be referred to the appropriate rating or authorization 
activity.  If, as in this case, the evidence is received 
after the issuance of the last statement of the case or 
supplemental statement of the case, a supplemental statement 
of the case will be furnished to the veteran.

Under the provisions of 38 C.F.R. § 20.1304 (1998), the Board 
must refer any evidence not considered by the RO must be 
referred to the RO for initial consideration and preparation 
of a supplemental statement of the case, unless this 
procedural right has been waived by the veteran or his 
representative.  No such waiver is of record in this case.

In view of the foregoing, this case is REMANDED for the 
following actions and development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a right thumb 
disability.  After securing the necessary 
releases, the RO should obtain those 
records not already part of the claims 
folder.

2.  The RO should attempt to secure a 
copy of the hearing officers decision, 
if any, issued following the August 1997, 
hearing.  If the hearing officers 
decision is unavailable, the RO should 
request that the hearing officer who 
conducted the August 1997 examination, 
issue such a decision.  If the hearing 
officer is unavailable, the veteran 
should be afforded an opportunity for a 
new hearing before a hearing officer at 
the RO.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the current severity of his right thumb 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner is 
requested to report whether the veteran 
is able to bring his thumb to within two 
inches of the transverse fold of the 
thumb.

In order to comply with requirements of 
applicable laws, regulations and court 
decisions, the examiner should report the 
veterans active and passive ranges of 
motion in degrees, and report any 
limitation of function, as well as the 
normal range of motion in degrees.  The 
examiner is specifically requested to 
note any swelling, atrophy, and the 
extent of any weakness in the right 
thumb.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  If any benefit on appeal remains 
denied the RO should then issue a 
supplemental statement of the case and 
afford the veteran and his representative 
a reasonable opportunity to respond.

Thereafter, after compliance with all other procedures 
referable to the processing of appeals, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
